DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2, 4-8, 9,10, 12-16 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Suzuki (US20140140522A1)
Regarding claim 1, Suzuki teaches A signal adjustment device (Fig. 5 block diagram of linear power amplifier), comprising: 
a frequency adjustment (para [0075], Fig. 5 frequency down converting part 40) circuit configured to receive a two-tone signal (para [0075], Fig. 5  the pilot signal PL1 and PL2) from a signal generator (para [0075], Fig.5 Signal generator 12)   and to generate a first signal according to the two-tone signal, wherein the signal generator generates  the two-tone signal (para [0075]  a pilot signal generator 12 composed of tone signal generators 12A and 12B for generating the tone signals PL1 and PL2 ) according to a first coefficient and a second coefficient (para [0076] phase adjusters 23A)
 In the present application the coefficients are referred to a value that is to set a phase of the signal components and further explained as in some embodiments, an initial value of the coefficient C1 and that of the coefficient C2 may be set to be 3, but the present disclosure is not limited thereto.
Since, a same value is used for both first and second coefficients in the present application, Examiner views using a single Phase adjuster 23A for phase adjustment of the signal is same as using a single value (for example, adjustment value used in the phase adjuster 23A) for the coefficients of the generated tone signals PL1 and PL2; 
a filter circuit configured to filter the first signal, in order to generate a second signal (para [0077] The mixed output is provided to the band-pass filter 33C to extract a signal of the transmit frequency band, which is applied to the power amplifier 37.); and 
a power estimation circuit (Para [0075] Fig. 5 a digital predistorter control part 50) configured to detect a power of an intermodulation distortion from the third order (IMD3) signal component, which is associated with the two-tone signal, in the second signal, and to adjust at least one of the first coefficient and the second coefficient according to the power, in order to reduce the power (Para [0083] The third distortion controller 52A uses the extracted tone signal to control the phase and amplitude of the output from the third distortion signal generator 22A by the phase adjuster 23A and the variable gain adjuster 24A until the compensated amount of distortion reaches such a value that the adjacent channel leakage power ratio (i.e., the level ratio of the distortion component to the transmission signal) goes down below a predetermined value at the output of the power amplifier 37. To perform this, various optimal algorithms can be used.) 
Herein, Examiner views the distortion as power. Examiner views the digital predistorter control part 50 as the power estimation circuit where IMD3 is detected in the third order distortion controller 52A. Controller 52A sends signal to phase adjuster 23A until (as discussed above adjusts coefficient of the signal) the amount of distortion (power) component goes below a predetermined value at the output of the power amplifier 37.

Regarding claim 2, Suzuki teaches The signal adjustment device of claim 1, wherein the frequency adjustment circuit is configured to down convert the two-tone signal, in order to generate the first signal (para [0075], Fig. 5 frequency downconverting part 40 composed of a mixer 41). Examiner views the signal generated after mixing the two signals at mixer 41 of downconverter 40 as the first signal.

Regarding claim 4, Suzuki teaches The signal adjustment device of claim 1, wherein the filter circuit is configured to filter out at least one signal component having a frequency close to a DC frequency in the first signal, in order to generate the second signal. (Para [0078] The thus extracted pilot signal component is mixed by the mixer 41 with the carrier signal from the local oscillator 33A, and the mixer output is applied to the band-pass filter 42 to detect a downconverted pilot signal component, which is amplified by the amplifier 43. The amplified pilot signal component is converted by the DA converter 44 to a digital signal, which is provided to the digital predistorter control part 50.)
As band pass filter allows a certain range of frequencies to pass through the filter, Examiner views the idea of using the band-pass filter 42 to detect the down converted signal (filter out the lower or higher frequency signals at BPF) as filtering out at least one signal component having a frequency close to a DC frequency. The output of the BPF is viewed as the generated second signal.

Regarding claim 5, Suzuki teaches The signal adjustment device of claim 1, wherein the two-tone signal comprises a first signal component and a second signal component, the first coefficient is configured to set a phase of the first signal component, and the second coefficient is configured to set a phase of the second signal component (para [0076] phase adjusters 23A)
 In the present application the coefficients are referred to a value that is to set a phase of the signal components and further explained as in some embodiments, an initial value of the coefficient C1 and that of the coefficient C2 may be set to be 3, but the present disclosure is not limited thereto.
Since, a same value is used for the first and second coefficients in the present application, Examiner views using a single phase adjuster 23A for phase adjustment of the signal is similar as using a single value (for example, adjustment value used in the phase adjuster 23A) for the coefficients of the generated tone signals PL1 and PL2.

Regarding claim 6, Suzuki teaches wherein the two-tone signal comprises a first signal component and a second signal component, the first signal component and the second signal component have a frequency offset, and a frequency of the IMD3 signal component has a positive correlation with the frequency offset (Para [0080-81] Since the pilot signals PL1 and PL2 used are tone signals of the same level (CW signals), odd-order distortion components appearing in the vicinities of the tone signals are extracted at the output of the power amplifier 37 by the odd-order distortion component extractors 51A, 51B and 51C. While the digital predistorter control part 50 in this embodiment is implemented by digital signal processing, a similar configuration may be implemented by analog circuits.) 
Since the two-tone signals are of same level, Examiner views the two-tone signals have frequency offset of same level. The frequency of the shifted signal of each two-tone signal correspond to their respective original signal frequency. Accordingly, Examiner views the frequency of the IMD3 signal has positive correlation with the frequency offset (for example increasing/decreasing frequency offset would increase/decrease the frequency of IMD3 signal).

Regarding claim 7, Suzuki teaches The signal adjustment device of claim 1, wherein the two-tone signal comprises a first signal component and a second signal component, the first signal component or the second signal component has an absolute frequency, and a frequency of the IMD3 signal component is not correlated with the absolute frequency (Para [0083] Fig. 6 in Row E, the input signal to the control part 50 is shown, pilot signal PL2 is the second signal component and PD3H is the IMD3 signal. The pilot signal component containing the distortion components is extracted by the directional coupler 38A and the band-pass filter 38B. The extracted pilot signal component is down converted by the mixer 41 with the local oscillation signal from the local oscillator 33. In the control part 50 one of the third-order distortion components, PD3H in this case, is extracted by the third-order distortion component extractor 51A.).
As the signal containing distortion (PD3H) is being processed by the band-pass filter and the mixer, Examiner views by virtue of the application of a mixer circuit and a band-pass filter the frequency of the PD3H is not correlated to the signal PL2 with interval/absolute frequency (Δf).
Regarding claim 8, Suzuki teaches The signal adjustment device of claim 1, wherein the power estimation circuit is configured to adjust the first coefficient and the second coefficient recursively, in order to minimize the power of the IMD3 signal component ([0095] Step S11: Make a check to see if the ratio of the distortion component level to the transmission signal level is below a predetermined value, and if so, end the procedure, and if not, return to step S3 and repeat steps S3 through S11). Herein, Examiner views the distortion as power. In Fig. 5 Examiner views the digital predistorter control part 50 as the power estimation circuit where IMD3 is detected in the third order distortion controller 52A. Controller 52A sends to phase adjuster 23A until (as discussed above adjusts coefficient of the signal) the amount of distortion (power) component goes below a predetermined value at the output of the power amplifier 37. The phase adjuster 23A is repeatedly adjusted so the distortion obtained in the signal is minimized. 

	Regarding claim 9, Suzuki teaches A signal adjustment method (Fig. 5 block diagram of linear power amplifier), comprising: 
receiving (para [0075], Fig. 5 frequency down converting part 40) a two-tone signal from a signal generator and generating a first signal according to the two-tone signal, wherein the signal generator generates the two-tone signal (para [0075]  a pilot signal generator 12 composed of tone signal generators 12A and 12B for generating the tone signals PL1 and PL2 )  according to a first coefficient and a second coefficient (para [0076] phase adjusters 23A)
 In the present application the coefficients are referred to a value that is to set a phase of the signal components and further explained as in some embodiments, an initial value of the coefficient C1 and that of the coefficient C2 may be set to be 3, but the present disclosure is not limited thereto.
Since, a same value is used for both first and second coefficients in the present application, Examiner views using a single Phase adjuster 23A for phase adjustment of the signal is same as using a single value (for example, adjustment value used in the phase adjuster 23A) for the coefficients of the generated tone signals PL1 and PL2; 
	filtering the first signal, in order to generate a second signal (para [0077] The mixed output is provided to the band-pass filter 33C to extract a signal of the transmit frequency band, which is applied to the power amplifier 37.); and 
detecting (Para [0075] Fig. 5 a digital predistorter control part 50) a power of an intermodulation distortion from the third order (IMD3) signal component, which is associated with the two-tone signal, in the second signal, and adjusting at least one of the first coefficient and the second coefficient according to the power, in order to reduce the power (Para [0083] The third distortion controller 52A uses the extracted tone signal to control the phase and amplitude of the output from the third distortion signal generator 22A by the phase adjuster 23A and the variable gain adjuster 24A until the compensated amount of distortion reaches such a value that the adjacent channel leakage power ratio (i.e., the level ratio of the distortion component to the transmission signal) goes down below a predetermined value at the output of the power amplifier 37. To perform this, various optimal algorithms can be used.) 
Herein, Examiner views the distortion as power. Examiner views the digital predistorter control part 50 as the power estimation circuit where IMD3 is detected in the third order distortion controller 52A. Controller 52A sends signal to phase adjuster 23A until (as discussed above adjusts coefficient of the signal) the amount of distortion (power) component goes below a predetermined value at the output of the power amplifier 37.

Regarding claim 10, Suzuki teaches The signal adjustment method of claim 9, wherein receiving the two-tone signal from the signal generator and generating the first signal according to the two-tone signal comprises: down converting the two-tone signal, in order to generate the first signal (para [0075], Fig. 5 frequency downconverting part 40 composed of a mixer 41). Examiner views the signal generated after mixing the two signals at mixer 41 of downconverter 40 as the first signal.

Regarding claim 12, Suzuki teaches teach The signal adjustment method of claim 9, wherein filtering the first signal, in order to generate the second signal comprises: filtering out at least one signal component having a frequency close to a DC frequency in the first signal, in order to generate the second signal (Para [0078] The thus extracted pilot signal component is mixed by the mixer 41 with the carrier signal from the local oscillator 33A, and the mixer output is applied to the band-pass filter 42 to detect a downconverted pilot signal component, which is amplified by the amplifier 43. The amplified pilot signal component is converted by the DA converter 44 to a digital signal, which is provided to the digital predistorter control part 50.)
As band pass filter allows a certain range of frequencies to pass through the filter, Examiner views the idea of using the band-pass filter 42 to detect the down converted signal (filter out the lower or higher frequency signals at BPF) as filtering out at least one signal component having a frequency close to a DC frequency. The output of the BPF is viewed as the generated second signal.

Regarding claim 13, Suzuki teaches The signal adjustment method of claim 9, wherein the two-tone signal comprises a first signal component and a second signal component, the first coefficient is configured to set a phase of the first signal component, and the second coefficient is configured to set a phase of the second signal component. (para [0076] phase adjusters 23A)
 In the present application the coefficients are referred to a value that is to set a phase of the signal components and further explained as in some embodiments, an initial value of the coefficient C1 and that of the coefficient C2 may be set to be 3, but the present disclosure is not limited thereto.
Since, a same value is used for the first and second coefficients in the present application, Examiner views using a single phase adjuster 23A for phase adjustment of the signal is similar as using a single value (for example, adjustment value used in the phase adjuster 23A) for the coefficients of the generated tone signals PL1 and PL2.
Regarding claim 14, Suzuki teaches The signal adjustment method of claim 9, wherein the two-tone signal comprises a first signal component and a second signal component, the first signal component and the second signal component have a frequency offset, and a frequency of the IMD3 signal component has a positive correlation with the frequency offset (Para [0080-81] Since the pilot signals PL1 and PL2 used are tone signals of the same level (CW signals), odd-order distortion components appearing in the vicinities of the tone signals are extracted at the output of the power amplifier 37 by the odd-order distortion component extractors 51A, 51B and 51C. While the digital predistorter control part 50 in this embodiment is implemented by digital signal processing, a similar configuration may be implemented by analog circuits.) 
Since the two-tone signals are of same level, Examiner views the two-tone signals have frequency offset of same level. The frequency of the shifted signal of each two-tone signal correspond to their respective original signal frequency. Accordingly, Examiner views the frequency of the IMD3 signal has positive correlation with the frequency offset (for example increasing/decreasing frequency offset would increase/decrease the frequency of IMD3 signal).

Regarding claim 15, Suzuki teaches The signal adjustment method of claim 9, wherein the two-tone signal comprises a first signal component and a second signal component, the first signal component or the second signal component has an absolute frequency, and a frequency of the IMD3 signal component is not correlated with the absolute frequency (Para [0083] Fig. 6 in Row E, the input signal to the control part 50 is shown, pilot signal PL2 is the second signal component and PD3H is the IMD3 signal. The pilot signal component containing the distortion components is extracted by the directional coupler 38A and the band-pass filter 38B. The extracted pilot signal component is down converted by the mixer 41 with the local oscillation signal from the local oscillator 33. In the control part 50 one of the third-order distortion components, PD3H in this case, is extracted by the third-order distortion component extractor 51A.).
As the signal containing distortion (PD3H) is being processed by the band-pass filter and the mixer, Examiner views by virtue of the application of a mixer circuit and a band-pass filter the frequency of the PD3H is not correlated to the signal PL2 with interval/absolute frequency (Δf).
Regarding claim 16, Suzuki teaches The signal adjustment method of claim 9, wherein detecting the power and adjusting at least one of the first coefficient and the second coefficient according to the power, in order to reduce the power comprises: adjusting at least one of the first coefficient and the second coefficient recursively, in order to minimize the power of the IMD3 signal component. ([0095] Step S11: Make a check to see if the ratio of the distortion component level to the transmission signal level is below a predetermined value, and if so, end the procedure, and if not, return to step S3 and repeat steps S3 through S11). Herein, Examiner views the distortion as power. In Fig. 5 Examiner views the digital predistorter control part 50 as the power estimation circuit where IMD3 is detected in the third order distortion controller 52A. Controller 52A sends to phase adjuster 23A until (as discussed above adjusts coefficient of the signal) the amount of distortion (power) component goes below a predetermined value at the output of the power amplifier 37. The phase adjuster 23A is repeatedly adjusted so the distortion obtained in the signal is minimized. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US20140140522A1) in view of Huang (US20150042407A1).
Regarding claim 3, Suzuki teaches The signal adjustment device of claim 1, however Suzuki explicitly does not teach wherein the frequency adjustment circuit is a self-mixer circuit.
Huang teaches wherein the frequency adjustment circuit is a self-mixer circuit (Para [0009] The circuit comprises a self-mixer, a frequency divider and a control circuit. The self-mixer is arranged to generate a self-mixing signal according to a received oscillation signal having an oscillation frequency).
Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated Huang (directed to using self-mixer) into Suzuki (directed to signal adjustment) for the purpose of determining a frequency offset of the oscillation frequency and the down-converted self-mixing frequency of the self-mixing signal by utilizing a self-mixer as taught by Huang.

Regarding claim 11, Suzuki teaches The signal adjustment method of claim 9, however Suzuki explicitly does not teach wherein receiving the two-tone signal from the signal generator and generating the first signal according to the two-tone signal comprises: modulating, by a self-mixer circuit, the two-tone signal according to the two-tone signal, in order to generate the first signal.
Huang teaches wherein receiving the two-tone signal from the signal generator and generating the first signal according to the two-tone signal comprises: modulating, by a self-mixer circuit, the two-tone signal according to the two-tone signal, in order to generate the first signal (Para [0009] The circuit comprises a self-mixer, a frequency divider and a control circuit. The self-mixer is arranged to generate a self-mixing signal according to a received oscillation signal having an oscillation frequency).
Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated Huang (directed to using self-mixer) into Suzuki (directed to signal adjustment) for the purpose of determining a frequency offset of the oscillation frequency and the down-converted self-mixing frequency of the self-mixing signal by utilizing a self-mixer as taught by Huang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272 2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





       /S.T./       Examiner, Art Unit 2863 


/NATALIE HULS/Primary Examiner, Art Unit 2863